PER CURIAM.
The appellant appeals the summary denial of a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The State concedes that grounds one, two and five were improperly denied as facially insufficient because the trial court never granted leave to amend. Thus, we reverse and remand for the trial court to grant the appellant leave to amend grounds one, two and five pursuant to Spera v. State, 971 So.2d 754 (Fla.2007) (holding that a trial court must allow the defendant at least one opportunity to amend facially insufficient claims). We otherwise affirm the order on appeal.
AFFIRMED in part, REVERSED and REMANDED in part.
WOLF and WETHERELL, JJ., and MONACO, TOBY S., Associate Judge, concur.